Case 19-51210-grs           Doc 20       Filed 08/01/19 Entered 08/01/19 20:47:17                     Desc Main
                                         Document     Page 1 of 64


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY

In re:                                                    )    Chapter 11
                                                          )
Cambrian Holding Company, Inc., et al.,1                  )    Case No. 19-51200 (GRS)
                                                          )
                                                          )    (Jointly Administered)
                                                          )
Debtors.                                                  )
                                                          )    Honorable Gregory R. Schaaf


                          GLOBAL NOTES AND
              STATEMENT OF LIMITATIONS, METHODOLOGY,
         AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
    OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Cambrian Holding Company, Inc. and its affiliates, as debtors and debtors in possession
in the above-captioned chapter 11 cases, (each a “Debtor” and, collectively, the “Debtors”) have
filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the Eastern
District of Kentucky (this “Bankruptcy Court”). The Debtors prepared the Schedules and
Statements in accordance with section 521 of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. J. Mark
Campbell has signed each set of the Schedules and Statements. J. Mark Campbell serves as the
President of Cambrian Holding Company, Inc. and he is an authorized signatory for each of the
Debtors. Although the Debtors and Mr. Campbell have made every commercially reasonable
effort to ensure the accuracy and completeness of the Schedules and Statements, subsequent
information or discovery may result in material changes to the Schedules and Statements. As a
result, inadvertent errors or omissions may exist. For the avoidance of doubt, the Debtors
reserve their rights to amend and supplement the Schedules and Statements as may be necessary
or appropriate. In no event shall the Debtors or their agents, attorneys, and financial advisors be
liable to any third party for any direct, indirect, incidental, consequential, or special damages
(including, but not limited to, damages arising from the disallowance of a potential claim against
the Debtors or damages to business reputation, lost business, or lost profits), whether foreseeable

1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
(4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
(0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).



4848-6871-2348v5
Case 19-51210-grs       Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17             Desc Main
                                  Document     Page 2 of 64


or not and however caused, even if the Debtors or their agents, attorneys, and financial advisors
are advised of the possibility of such damages.

        The Debtors and their agents, attorneys, and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided herein, or to
notify any third party should the information be updated, modified, revised, or re-categorized,
except as required by applicable law.

                         Global Notes and Overview of Methodology

1.     Description of Cases. On June 16, 2019 (the “Petition Date”), each of the Debtors filed
       voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
       operating their businesses and managing their property as debtors in possession pursuant
       to sections 1107(a) and 1108 of the Bankruptcy Code. On June 18, 2019, an order was
       entered directing procedural, but not the substantive, consolidation and joint
       administration of these chapter 11 cases (Docket No. 81). Notwithstanding the joint
       administration of the Debtors’ cases for procedural purposes, each Debtor has filed its
       own Schedules and Statements. The information provided herein, except as otherwise
       noted, is reported as of the close of business on the Petition Date.

2.     Global Notes Control. These Global Notes pertain to and comprise an integral part of
       each of the Schedules and Statements and should be referenced in connection with any
       review thereof. In the event that the Schedules and Statements conflict these Global
       Notes, these Global Notes shall control.

3.     Reservations and Limitations. Reasonable efforts have been made to prepare and file
       complete and accurate Schedules and Statements; however, as noted above, inadvertent
       errors or omissions may exist. The Debtors reserve all rights to amend and supplement
       the Schedules and Statements as may be necessary or appropriate. Nothing contained in
       the Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an
       admission of any kind with respect to these chapter 11 cases, including, but not limited
       to, any rights or claims of the Debtors against any third party or issues involving
       substantive consolidation, equitable subordination, or defenses or causes of action arising
       under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable
       bankruptcy or non-bankruptcy laws to recover assets or avoid transfers. Any specific
       reservation of rights contained elsewhere in the Global Notes does not limit in any
       respect the general reservation of rights contained in this paragraph.

       (a)     No Admission. Nothing contained in the Schedules and Statements is intended or
               should be construed as an admission or stipulation of the validity of any claim
               against the Debtors, any assertion made therein or herein, or a waiver of the
               Debtors’ rights to dispute any claim or assert any cause of action or defense
               against any party.

       (b)     Recharacterization. Notwithstanding that the Debtors have made reasonable
               efforts to correctly characterize, classify, categorize, or designate certain claims,
               assets, executory contracts, unexpired leases, and other items reported in the



                                                 2
Case 19-51210-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17             Desc Main
                               Document     Page 3 of 64


            Schedules and Statements, the Debtors nonetheless may have improperly
            characterized, classified, categorized, or designated certain items. The Debtors
            thus reserve all rights to recharacterize, reclassify, recategorize, or redesignate
            items reported in the Schedules and Statements at a later time as is necessary and
            appropriate.

      (c)   Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
            Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
            “executory” or “unexpired” does not constitute an admission by the Debtors of the
            legal rights of the claimant or contract counterparty, or a waiver of the Debtors’
            rights to recharacterize or reclassify such claim or contract.

      (d)   Claims Description. Any failure to designate a claim on a given Debtor’s
            Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
            constitute an admission by the Debtor that such amount is not “disputed,”
            “contingent,” or “unliquidated.” The Debtors reserve all rights to dispute, or assert
            offsets or defenses to, any claim reflected on their respective Schedules and
            Statements on any grounds, including, without limitation, liability or
            classification, or to otherwise subsequently designate such claims as “disputed,”
            “contingent,” or “unliquidated” or object to the extent, validity, enforceability,
            priority, or avoidability of any claim. Moreover, listing a claim does not
            constitute an admission of liability by the Debtor against which the claim is listed
            or by any of the Debtors. The Debtors reserve all rights to amend their Schedules
            and Statements as necessary and appropriate, including, but not limited to, with
            respect to claim description and designation.

      (e)   Estimates and Assumptions. The preparation of the Schedules and Statements
            required the Debtors to make reasonable estimates and assumptions with respect
            to the reported amounts of assets and liabilities, the amount of contingent assets
            and contingent liabilities on the date of the Schedules and Statements, and the
            reported amounts of revenues and expenses during the applicable reporting
            periods. Actual results could differ from such estimates.

      (f)   Intellectual Property Rights. Exclusion of certain intellectual property should
            not be construed to be an admission that such intellectual property rights have
            been abandoned, have been terminated or otherwise expired by their terms, or
            have been assigned or otherwise transferred pursuant to a sale, acquisition, or
            other transaction. Conversely, inclusion of certain intellectual property should not
            be construed to be an admission that such intellectual property rights have not
            been abandoned, have not been terminated or otherwise expired by their terms, or
            have not been assigned or otherwise transferred pursuant to a sale, acquisition, or
            other transaction.

      (g)   Insiders. In the circumstance where the Schedules and Statements require
            information regarding “insiders” the Debtors have included information with
            respect to the individuals who the Debtors believe are included in the definition of



                                              3
Case 19-51210-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17             Desc Main
                               Document     Page 4 of 64


            “insider” set forth in section 101(31) of the Bankruptcy Code during the relevant
            time periods. Such individuals may no longer serve in such capacities.

            The listing of a party as an insider for purposes of the Schedules and Statements is
            not intended to be, nor should it be, construed an admission of any fact, right,
            claim, or defense, and all such rights, claims, and defenses are hereby expressly
            reserved. Information regarding the individuals listed as insiders in the Schedules
            and Statements has been included for informational purposes only and such
            information may not be used for the purposes of determining control of the
            Debtors, the extent to which any individual exercised management responsibilities
            or functions, corporate decision-making authority over the Debtors, or whether
            such individual could successfully argue that he or she is not an insider under
            applicable law, including the Bankruptcy Code or with respect to any theories of
            liability or any other purpose.

      (h)   Contingent Assets. The Debtors believe that they may possess certain claims
            and causes of action against various parties. Additionally, the Debtors may
            possess contingent claims in the form of various actions they could commence
            under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
            bankruptcy laws that are not listed as assets in their Schedules and Statements.
            The Debtors reserve all of their rights with respect to any claims and causes of
            action, whether arising under the Bankruptcy Code or otherwise, that they may
            have or will have, and nothing contained in these Global Notes or the Schedules
            and Statements shall be deemed a waiver of any such claims, avoidance actions or
            causes of action or in any way prejudice or impair the assertion of such claims.
            The Debtors may also possess contingent and unliquidated claims against
            affiliated entities (both Debtors and non-Debtors) for various financial
            accommodations and similar benefits they have extended from time to time,
            including contingent and unliquidated claims for contribution, reimbursement
            and/or indemnification arising from, among other things: (a) letters of credit,
            (b) surety bonds, (c) guarantees, (d) indemnities, and (e) other arrangements. The
            Debtors reserve their rights to supplement the Schedules and Statements for these
            items at a later date. Additionally, prior to the relevant Petition Date, each
            Debtor, as a plaintiff, may have commenced various lawsuits in the ordinary
            course of its business against third parties seeking monetary damages.

4.    Methodology.

      (a)   Basis of Presentation. The Schedules and Statements do not purport to represent
            financial statements prepared in accordance with Generally Accepted Accounting
            Principles in the United States (“GAAP”), nor are they intended to be fully
            reconciled to the financial statements of each Debtor. The Schedules and
            Statements contain unaudited information that is subject to further review and
            potential adjustment. The Schedules and Statements reflect the Debtors’
            reasonable efforts to report the assets and liabilities of each Debtor on an
            unconsolidated basis.



                                             4
Case 19-51210-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17            Desc Main
                               Document     Page 5 of 64


      (b)   Confidential Information. There may be instances in the Schedules and
            Statements where the Debtors deemed it necessary and appropriate to redact from
            the public record information such as names, addresses, or amounts. Typically,
            the Debtors have used this approach because of an agreement between the
            Debtors and a third party, concerns of confidentiality and protection of sensitive
            commercial information (e.g., names of customers), or concerns for the privacy of
            an individual (e.g., employees).

            Certain Debtor agreements are confidential in nature even as to their very
            existence between the respective contract counterparties. Due to the confidential
            nature of these agreements and in order to best protect the Debtors’ business
            interests, the Debtors have not listed these agreements on Schedule G. The
            Debtors have taken the necessary steps to identify these agreements to the extent
            possible and can provide detail as to these agreements should circumstances
            require them to do so. The Debtors reserve all of their rights with respect to such
            agreements.

      (c)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
            may properly be disclosed in response to multiple parts of the Statements and
            Schedules. To the extent these disclosures would be duplicative, the Debtors have
            determined to only list such assets, liabilities and prepetition payments once.

      (d)   Net Book Value. In certain instances, current market valuations for individual
            items of property and other assets are neither maintained by, nor readily available
            to, the Debtors. Accordingly, unless otherwise indicated, the Schedules and
            Statements reflect net book values as of the Petition Date. Market values may
            vary, sometimes materially, from net book values. The Debtors believe that it
            would be an inefficient use of estate assets for the Debtors to obtain the current
            market values of their property. Accordingly, the Debtors have indicated in the
            Schedules and Statements that the values of certain assets and liabilities are
            undetermined. Also, assets that have been fully depreciated or that were expensed
            for accounting purposes either do not appear in these Schedules and Statements or
            are listed with a zero-dollar value, as such assets have no net book value. The
            omission of an asset from the Schedules and Statements does not constitute a
            representation regarding the ownership of such asset, and any such omission does
            not constitute a waiver of any rights of the Debtors with respect to such asset.

      (e)   Inventories; Property and Equipment. Inventories consist of materials and
            supplies and coal inventory. These inventories are valued at the lower of cost or
            market. Coal inventory costs include labor, supplies, equipment, operating
            overhead, and transportation costs incurred prior to the transfer of title to
            customers. Property, plant, equipment and mine development are recorded at cost
            or at fair value at the date of acquisition in the case of acquired businesses, and
            are presented net of accumulated depreciation and amortization. All inventories,
            as well as all property and equipment, are presented without consideration of any
            statutory or consensual liens.



                                             5
Case 19-51210-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17             Desc Main
                               Document     Page 6 of 64


      (f)   Coal Reserves. The Debtors have not analyzed the current market value of their
            owned or leased coal reserves. Except where otherwise noted, the Debtors have
            reported the book value of all owned pieces of real property, including coal
            reserves, in Schedule A/B. Certain unexpired coal reserve leases of the Debtors
            as of the Petition Date that may constitute executory contracts or unexpired leases
            within the meaning of Bankruptcy Code section 365 are also included in Schedule
            G, and to the extent that there was an amount outstanding under a coal reserve
            lease, such as royalties payable, as of the Petition Date, the amount owed to the
            lessor of the coal reserves has been listed on Schedule E/F.

      (g)   Allocation of Liabilities. The Debtors allocated liabilities between the
            prepetition and postpetition periods based on the information and research
            conducted in connection with the preparation of the Schedules and Statements.
            As additional information becomes available and further research is conducted,
            the allocation of liabilities between the prepetition and postpetition periods may
            change.

      (h)   Undetermined Amounts. The description of an amount as “undetermined” is not
            intended to reflect upon the materiality of such amount.

      (i)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
            Debtors are scheduled as “unliquidated.”

      (j)   Totals. All totals that are included in the Schedules and Statements represent
            totals of all listed amounts. To the extent there are unknown or undetermined
            amounts, the actual total may be different than the listed total.

      (k)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
            payables pursuant to bankruptcy or other court order, such as taxes, wages, and
            certain claims; as such, outstanding liabilities may have been reduced by any
            court-approved postpetition payments made on prepetition payables. Where and
            to the extent these liabilities have been satisfied, they are not listed in the
            Schedules and Statements with the exception that liabilities with respect to the
            Debtors’ prepetition vendors may be listed at the amount outstanding as of the
            Petition Date, regardless of whether such claims have been settled and paid
            postpetition in accordance with the Order Authorizing Debtors to Pay Certain
            Prepetition Claims of: (I) Critical Vendors; and (II) Shippers (the “Vendors
            Order”). To the extent the Debtors later pay any amount of the claims listed in
            the Schedules and Statements pursuant to any orders entered by the Bankruptcy
            Court, the Debtors reserve all rights to amend or supplement the Schedules and
            Statements or to take other action, such as filing claims objections, as is necessary
            and appropriate to avoid overpayment or duplicate payments for liabilities.
            Nothing contained herein should be deemed to alter the rights of any party in
            interest to contest a payment made pursuant to an order of the Bankruptcy Court
            where such order preserves the right to contest.




                                              6
Case 19-51210-grs   Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17           Desc Main
                              Document     Page 7 of 64


      (l)   Intercompany Claims. Receivables and payables among the Debtors and among
            the Debtors and their non-Debtor affiliates are reported on Schedule A/B and
            Schedule E/F, respectively, per the Debtors’ books and records. The listing of
            any amounts with respect to such receivables and payables is not, and should not
            be construed as, an admission of the characterization of such balances as debt,
            equity, or otherwise. For the avoidance of doubt, the Debtors reserve all rights,
            claims, and defenses in connection with any and all intercompany receivables and
            payables, including with respect to the characterization of intercompany claims,
            loans, and notes.

      (m)   Guarantees and Other Secondary Liability Claims. The Debtors have
            exercised reasonable efforts to locate and identify guarantees in their executory
            contracts, unexpired leases, secured financings, and other such agreements.
            Where guarantees have been identified, they have been included in the relevant
            Schedules G and H for the affected Debtor or Debtors. The Debtors may have
            inadvertently omitted guarantees embedded in their contractual agreements and
            may identify additional guarantees as they continue their review of their books
            and records and contractual agreements. The Debtors reserve their rights, but are
            not required, to amend the Schedules and Statements if additional guarantees are
            identified.

      (n)   Excluded Assets and Liabilities. The Debtors have excluded the following
            categories of assets and liabilities from the Schedules and Statements: certain
            deferred charges, accounts, or reserves recorded only for purposes of complying
            with the requirements of GAAP; deferred tax assets and liabilities; goodwill and
            other intangibles; deferred revenue accounts; and certain accrued liabilities
            including, but not limited to, accrued salaries and employee benefits. Other
            immaterial assets and liabilities may also have been excluded.

      (o)   Liens. The inventories, property and equipment listed in the Schedules and
            Statements are presented without consideration of any liens.

      (p)   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

      (q)   Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
            course of business. Setoffs in the ordinary course can result from various items
            including derivative transactions in connection with market risk management
            activities and counterparty settlements. These normal setoffs can be particularly
            voluminous, making it unduly burdensome and costly for the Debtors to list all
            normal setoffs. Therefore, although such setoffs and other similar rights may
            have been accounted for when scheduling certain amounts, these ordinary course
            setoffs are not independently accounted for, and as such, are or may be excluded
            from the Schedules and Statements. In addition, some amounts listed in the
            Schedules and Statements may have been affected by setoffs by third parties of
            which the Debtors are not yet aware. The Debtors reserve all rights to challenge
            any setoff and/or recoupment rights that may be asserted.



                                            7
Case 19-51210-grs     Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17           Desc Main
                                Document     Page 8 of 64


5.    Specific Schedules Disclosures.

      (a)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
             Prepayments. Details with respect to the Debtors’ cash management system and
             bank accounts are provided in the Debtors’ Motion for Entry of Interim and Final
             Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
             Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
             (C) Maintain Existing Business Forms, and (D) Continue to Perform
             Intercompany Transactions and (II) Granting Related Relief (Docket No. 10) (the
             “Cash Management Motion”) and any orders of the Bankruptcy Court granting
             the Cash Management Motion.

             Cash accounts are presented as current bank balances as of the Petition Date. The
             Debtors believe that these figures generally align with the book value of the cash
             accounts as of the close of business on June 15, 2019. Notwithstanding the
             foregoing, these figures may vary slightly. Assets recorded as negative net
             payables or other prepayments are representative of credits owed from customers
             or third parties, and where appropriate, have instead been shown on Schedule E/F.

             Additionally, the Bankruptcy Court, pursuant to the Final Order Pursuant to 11
             USC 105(a) and 366 (I) Prohibiting Utilities from Discontinuing, Altering, or
             Refusing Service, (II) Establishing Procedures for Determining Adequate
             Assurance Payments, and (III) Establishing Procedures for the Utilities to Opt
             Out of the Debtors' Proposed Adequate Assurance Procedures (Docket No. 282),
             has authorized the Debtors to provide adequate assurance of payment for future
             utility services, including an initial deposit in the amount of $50,000. Such
             deposits are not listed on Schedule A/B, Part 2.

      (b)    Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and
             Interests in Incorporated and Unincorporated Businesses, including any
             Interest in an LLC, Partnership, or Joint Venture. Ownership interests in
             subsidiaries, partnerships, and joint ventures have been listed in Schedule A/B,
             Part 4, as undetermined amounts on account of the fact that the fair market value
             of such ownership is dependent on numerous variables and factors, and may differ
             significantly from their net book value.

      (c)    Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
             Collectibles. Dollar amounts are presented net of accumulated depreciation and
             other adjustments.

      (d)    Schedule A/B, Part 9 – Real Property. For those Debtors that own real
             property, such owned real estate is reported at book value, net of accumulated
             depreciation. The Debtors may have listed certain assets as real property when
             such assets are in fact personal property, or the Debtors may have listed certain
             assets as personal property when such assets are in fact real property. Buildings
             and land improvements are listed on Schedule A/B, Part 9, independent of
             whether the real property to which the building or land improvement is connected


                                             8
Case 19-51210-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17            Desc Main
                               Document     Page 9 of 64


            is Debtor-owned property. The Debtors reserve all of their rights to re-categorize
            and/or re-characterize such asset holdings to the extent the Debtors determine that
            such holdings were improperly listed.

            Coal property indicates coal that is yet to be mined and exists unprocessed on or
            below the earth’s surface in its natural state. Due to the interwoven nature of yet
            to be mined coal and real property, the Debtors have included coal property on
            Schedule A/B, Part 9. The Debtors take no position as to whether coal property
            should be considered real property for the purposes of Schedule A/B, Part 9.

      (e)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
            impairments and other adjustments.

            Additionally, the Debtors may receive refunds for sales and use tax at various
            times throughout their fiscal year. As of the Petition Date, however, certain of
            these amounts are unknown to the Debtors, and accordingly, may not be listed in
            Schedule A/B.

            Other Contingent and Unliquidated Claims or Causes of Action of Every
            Nature, including Counterclaims of the Debtor and Rights to Setoff Claims. In
            the ordinary course of their businesses, the Debtors may have accrued, or may
            subsequently accrue, certain rights to counter-claims, cross-claims, setoffs,
            refunds with their customers and suppliers, or potential warranty claims against
            their suppliers. Additionally, certain of the Debtors may be party to pending
            litigation in which the Debtors have asserted, or may assert, claims as a plaintiff
            or counter-claims and/or cross-claims as a defendant. Because certain of these
            claims are unknown to the Debtors and not quantifiable as of the Petition Date,
            they may not be listed on Schedule A/B, Part 11.

            Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
            policies and related information is available in the Debtors’ Motion for Entry of
            an Order Authorizing, but not Directing, the Debtors to: (A) Continue Insurance
            Coverage Entered into Pre-Petition; and (B) Maintain Postpetition Financing of
            Insurance Premiums (Docket No. 12).

            Executory Contracts and Unexpired Leases. Because of the large number of the
            Debtors’ executory contracts and unexpired leases, as well as the size and scope
            of such documents, the Debtors have not attached such agreements to Schedule
            A/B. Instead, the Debtors have only listed such agreements in Schedule G.

            Schedule D – Creditors Who Have Claims Secured by Property. The claims
            listed on Schedule D arose or were incurred on various dates; a determination of
            the date upon which each claim arose or was incurred would be unduly
            burdensome and cost prohibitive. Accordingly, not all such dates are included for
            each claim. All claims listed on Schedule D, however, appear to have arisen or
            been incurred before the Petition Date.




                                             9
Case 19-51210-grs    Doc 20     Filed 08/01/19 Entered 08/01/19 20:47:17            Desc Main
                               Document      Page 10 of 64


            Except as otherwise agreed pursuant to a stipulation or order entered by the
            Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the
            validity, perfection, or immunity from avoidance of any lien purported to be
            granted or perfected in any specific asset of a secured creditor listed on Schedule
            D of any Debtor. Moreover, although the Debtors have scheduled claims of
            various creditors as secured claims, the Debtors reserve all of their rights to
            dispute or challenge the secured nature of any such creditor’s claim or the
            characterization of the structure of any such transaction or any document or
            instrument related to such creditor’s claim. The descriptions provided in
            Schedule D are solely intended to be a summary—and not an admission—of
            liability.

            Certain claimants listed under Schedule E/F may have the right, pursuant to state
            law, to assert trade or mechanics’ liens over the Debtors’ leaseholds, as well as
            essential parts, machinery, and other equipment. As of the Petition Date, it is
            possible that a subset of vendors could assert such liens for certain prepetition
            goods or services. The Debtors reserve their right to supplement Schedule D with
            such parties should they assert and perfect such mechanics’ or trade liens.

      (f)   Schedule E/F – Creditors Who Have Unsecured Claims.

            Part 1 - Creditors with Priority Unsecured Claims. The Bankruptcy Court has
            authorized the Debtors, in their discretion, to pay certain liabilities that may be
            entitled to priority under the applicable provisions of the Bankruptcy Code. For
            example, on July 18, 2019, the Bankruptcy Court entered the Final Order (I)
            Authorizing, But Not Directing, the Debtors to (A) Pay and Honor Certain
            Prepetition Claims for Wages, Salaries, Bonuses and Other Compensation and
            Withholdings and Deductions; (B) Continue Employee Benefit Programs in the
            Ordinary Course of Business; and (C) Pay Certain Reimbursable Expenses; (II)
            Authorizing, But Not Directing, the Debtors to Make Deductions from Employee
            Paychecks; and (III) Authorizing and Directing Banks and other Financial
            Institutions to Receive, Process, Honor and Pay All Checks and Electronic
            Payment Requests Made by the Debtors Relating to the Foregoing (Docket No.
            234), authorizing the Debtors to pay or honor certain prepetition obligations with
            respect to employee wages, salaries and other compensation, reimbursable
            employee expenses and similar benefits. Additionally, on July 18, 2019, the
            Bankruptcy Court entered the Final Order Authorizing Payment of Certain
            Prepetition Taxes (Docket No. 233) authorizing the Debtors to pay or honor
            certain prepetition obligations owed to taxing authorities. To the extent such
            claims have been paid or may be paid pursuant to further Bankruptcy Court order,
            they may not be included on Schedule E.

            The listing of a claim on Schedule E/F, Part 1, does not constitute an admission
            by the Debtors that such claim or any portion thereof is entitled to priority status.

            Part 2 - Creditors with Nonpriority Unsecured Claims. The Debtors have made
            reasonable efforts to report all general unsecured claims against the Debtors on


                                             10
Case 19-51210-grs   Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17             Desc Main
                             Document      Page 11 of 64


           Schedule E/F, Part 2, based upon the Debtors’ existing books and records. The
           claims of individual creditors for among other things, products, goods or services
           are listed as either the lower of the amounts invoiced by the creditor or the
           amounts entered on the Debtors’ books and records and may not reflect credits or
           allowances due from such creditors to the Debtors. The Debtors reserve all rights
           with respect to any such credits and allowances including the right to assert
           claims objections and/or setoffs. The claims listed on Schedule E/F, Part 2, arose
           or were incurred on various dates. In certain instances, the date on which a claim
           arose is an open issue of fact. While commercially reasonable efforts have been
           made, determining the date upon which each claim in Schedule E/F, Part 2, was
           incurred or arose would be unduly burdensome and cost prohibitive and,
           therefore, the Debtors do not list a date for each claim listed on Schedule E/F,
           Part 2.

           Schedule E/F, Part 2, does not include certain deferred charges, deferred
           liabilities, accruals or general reserves. Such amounts are general estimates of
           liabilities and do not represent specific claims as of the Petition Date.

           Schedule E/F, Part 2, contains information regarding threatened or pending
           litigation involving the Debtors. The amounts for these potential claims are listed
           as “undetermined” and are marked as contingent, unliquidated, and disputed in
           the Schedules and Statements. For the avoidance of doubt, where the named
           defendant is Cambrian Holding Company, Inc. (“Cambrian Holding”) plus “et
           al.,” the Debtors have listed such claim on Schedule E/F, Part 2, of Cambrian
           Holding. However, to the extent that litigation involving a particular Debtor has
           been identified, information regarding that litigation is contained in Schedule E/F,
           Part 2, for that Debtor.

           Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
           to executory contracts and unexpired leases. Such prepetition amounts, however,
           may be paid in connection with the assumption or assumption and assignment of
           an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
           not include claims that may arise in connection with the rejection of any
           executory contracts and unexpired leases, if any, that may be rejected.

           As of the time of filing of the Schedules and Statements, the Debtors may not
           have received all invoices for payables, expenses, and other liabilities that may
           have accrued prior to the Petition Date. Accordingly, the information contained
           in Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
           undertake no obligations, to amend Schedules D and E/F if and as they receive
           such invoices.

           Workers’ Compensation Claims. The Debtors are subject to the Federal Mine
           Safety and Health Act of 1977, 30 U.S.C. § 901 et seq. (the “Black Lung
           Benefits Act”) and other workers’ compensation laws in the states in which they
           operate. Under the Black Lung Benefits Act, such Debtors are required to
           provide benefits to their current and former coal miners (and certain of their


                                            11
Case 19-51210-grs    Doc 20     Filed 08/01/19 Entered 08/01/19 20:47:17            Desc Main
                               Document      Page 12 of 64


            qualified dependents) suffering from coal workers’ pneumoconiosis, an
            occupational disease often referred to as black lung disease. The Debtors are fully
            insured with respect to any claims that may arise under the Black Lung Benefits
            Act and applicable workers’ compensation laws, including those claims related to
            legacy “TECO” obligations under the Black Lung Benefits Act and workers’
            compensation obligations for which a bond is in place.

      (g)   Schedule G – Executory Contracts and Unexpired Leases. While reasonable
            efforts have been made to ensure the accuracy of Schedule G, inadvertent errors
            or omissions may have occurred.

            Listing a contract or agreement on Schedule G does not constitute an admission
            that such contract or agreement is an executory contract or unexpired lease or that
            such contract or agreement was in effect on the Petition Date or is valid or
            enforceable. The Debtors reserve all of their rights to dispute the validity, status,
            or enforceability of any contracts, agreements, or leases set forth in Schedule G
            and to amend or supplement such Schedule as necessary. Certain of the leases
            and contracts listed on Schedule G may contain renewal options, guarantees of
            payment, indemnifications, options to purchase, rights of first refusal and other
            miscellaneous rights. Such rights, powers, duties and obligations are not set forth
            separately on Schedule G. In addition, the Debtors may have entered into various
            other types of agreements in the ordinary course of their business, such as
            supplemental agreements and letter agreement, which documents may not be set
            forth in Schedule G.

            Certain of the contracts and agreements listed on Schedule G may consist of
            several parts, including, purchase orders, amendments, restatements, waivers,
            letters, and other documents that may not be listed on Schedule G or that may be
            listed as a single entry. The Debtors expressly reserve their rights to challenge
            whether such related materials constitute an executory contract, a single contract
            or agreement or, multiple, severable, or separate contracts. Furthermore, the
            Debtors reserve all rights to dispute or challenge the characterization of any
            transaction or any document or instrument related to a creditor’s claim.

            The contracts, agreements, and leases listed on Schedule G may have expired or
            may have been modified, amended, or supplemented from time to time by various
            amendments, restatements, waivers, estoppel certificates, letters, memoranda, and
            other documents, instruments, and agreements that may not be listed therein
            despite the Debtors’ use of reasonable efforts to identify such documents.
            Further, unless otherwise specified on Schedule G, each executory contract or
            unexpired lease listed therein shall include all exhibits, schedules, riders,
            modifications, declarations, amendments, supplements, attachments, restatements,
            or other agreements made directly or indirectly by any agreement, instrument, or
            other document that in any manner affects such executory contract or unexpired
            lease, without respect to whether such agreement, instrument, or other document
            is listed therein. In some cases, the same supplier or provider appears multiple



                                             12
Case 19-51210-grs     Doc 20     Filed 08/01/19 Entered 08/01/19 20:47:17            Desc Main
                                Document      Page 13 of 64


             times on Schedule G. This multiple listing is intended to reflect distinct
             agreements between the applicable Debtor and such supplier or provider.

             The Debtors have included certain interests in real property on Schedule G. The
             listing of such real property interests on Schedule G as “executory” does not
             constitute an admission by a Debtor that any such contract is executory. The
             Debtors reserve all rights to recategorize and/or recharacterize their interests in
             such real property at a later date, as necessary.

             The Debtors reserve all of their rights, claims, and causes of action with respect to
             the contracts on Schedule G, including the right to dispute or challenge the
             characterization of the structure of any transaction or any document or instrument
             related to a creditor’s claim.

             Omission of a contract or agreement from Schedule G does not constitute an
             admission that such omitted contract or agreement is not an executory contract or
             unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
             any such omitted contracts or agreements are not impaired by the omission.
             Certain Debtors are guarantors and parties to guaranty agreements regarding the
             Debtors’ Secured Notes. The guaranty obligations arising under these agreements
             are reflected on Schedules D and F only.

      (h)    Schedule H – Co-Debtors. For purposes of Schedule H, the the Debtors have
             identified and listed certain guarantees associated with the Debtors’ executory
             contracts, unexpired leases, and other such agreements. The Debtors reserve all
             of their rights to amend the Schedules to the extent that additional guarantees are
             identified or such guarantees are discovered to have expired or be unenforceable.
             The Debtors have not listed any litigation-related Co-Debtors on Schedule H.
             Instead, all such listings can be found on the Debtors’ Schedule E/F.

6.    Specific Statements Disclosures.

      (a)    Statements, Part 1, Question 2 – Non-Business Revenue. The Debtors record a
             non-material amount of certain transactions as other income in their financial
             records. Such transactions have been included in the response to Statements,
             Part 1, Question 2. These transactions are not related to the sale of coal but are
             related to the sale of surplus equipment, scrap metal and other sundry items.

      (b)    Statements, Part 2, Question 3 – Payments and Transfers to Certain
             Creditors within 90 Days. The dates set forth in the “Dates” column relate to
             one of the following: (a) the date of a wire transfer; (b) the date of an “ACH”
             payment; or (c) the check date. In general, disbursements are made by Cambrian
             Holding or its affiliates, and recorded to the proper entity with the liability
             through intercompany journal entries. In addition to the payments disclosed in
             response to this Question, the Debtors periodically replenish “petty cash” working
             accounts held locally by some entities. Disbursements from these working




                                              13
Case 19-51210-grs    Doc 20     Filed 08/01/19 Entered 08/01/19 20:47:17            Desc Main
                               Document      Page 14 of 64


            accounts, held by various Debtors, to third party payees are included in this
            Question but the intercompany replenishment transactions are not.

            Statements, Part 2, Question 4 – Payments and Transfers to Insiders. For a
            discussion of setoffs incurred by the Debtors, refer to paragraph 3(g) of these
            Global Notes. To the extent: (i) a person qualified as an “insider” in the year
            prior to the Petition Date, but later resigned their insider status or (ii) did not
            begin the year as an insider, but later became and insider, the Debtors have only
            listed those payments made while such person was defined as an insider in
            Statements, Part 2, Question 4.

      (c)   Statements, Part 2, Question 5 – Repossessions, Foreclosures and Returns.
            The Debtors return damaged, unsatisfactory or out-of-specification raw materials
            and other goods to vendors in the ordinary course of business. These ordinary
            course returns have not been listed in SOFAs Part 2, Question 5.

      (d)   Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs incurred by
            the Debtors, refer to paragraph 4(q) of these Global Notes.

      (e)   Statements, Part 3 – Legal Actions or Assignments. There are several pending
            litigation matters which may or may not lead to potential recoveries. The actual
            amount of these litigation matters is contingent on the outcome of the cases. The
            Debtors routinely participate in administrative actions and appeals with state
            agencies regarding permits in the ordinary course of their business and they have
            identified those administrative actions that were pending within one year of the
            Petition Date.

      (f)   Statements, Part 6, Question 11 – Payments Related to Bankruptcy. The
            attachment to Question 11 on all Statements reflect payments to professionals
            made from the Debtors’ operating account, which is owned by Marshall
            Resources, on behalf of the 19 Debtors on a consolidated basis. The Debtors
            believe that it would be an inefficient use of the assets of the Debtors’ estates for
            the Debtors to allocate these payments on a Debtor-by-Debtor basis. The
            response to Question 11 in each of the Debtors’ Statements thus refers to the
            attachment to Question 11 of Marshall Resources’ Statement.

      (g)   Statements, Part 12, Questions 22-24 – Details About Environmental
            Information. The Debtors historically have operated in several locations across
            Kentucky and Virginia, and own certain property in Tennessee that is not
            operational. At some locations, the Debtors no longer have any active operations
            and may no longer have relevant records, or the records may no longer be
            complete or reasonably accessible or reviewable. Some individuals who once
            possessed responsive information are no longer employed by the Debtors. For all
            these reasons, it may not be possible to identify and supply the requested
            information for all of the requested information that is responsive to Statements
            Part 12, Questions 22-24. The Debtors have provided responsive information for
            matters and issues that have arisen within the last three years, including matters


                                             14
Case 19-51210-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17             Desc Main
                              Document      Page 15 of 64


            and issues that the Debtors consider having been resolved. This timeframe is
            consistent with requirements in state and federal coal mining regulations to
            include environmental violations from the previous three-year period in Surface
            Mining Control and Reclamation Act coal mining permit applications, revisions
            and renewals. This response does not include sites or proceedings related to non-
            environmental laws, such as occupational safety and health laws or transportation
            laws. This response is also limited to identifying circumstances in which
            governmental agencies have alleged in writing that particular operations of the
            Debtors are in violation of environmental laws and proceedings that have resulted
            from alleged violations of environmental laws. This response also does not cover:
            (i) periodic information requests, investigations or inspections from governmental
            units concerning compliance with environmental laws; or (ii) routine reports and
            submissions concerning permitted discharges resulting from routine operations
            where such reports and submissions were made in compliance with regulatory
            requirements, such as monthly discharge monitoring reports.

      (h)   Statements, Part 13, Question 26 – Books, Records, and Financial
            Statements. The Debtors provide certain parties, such as banks, auditors,
            potential investors, vendors, and financial advisors, with financial statements that
            may not be part of a public filing, as the Debtors are not required public filers.
            The Debtors do not maintain complete lists or other records tracking such
            disclosures. Therefore, the Debtors have not provided full lists of these parties in
            their Responses to Statement, Part 13, Question 26.

      (i)   Statements, Part 13, Question 27 – Inventories. The Debtors’ policy
            concerning the counts of parts and supplies inventory does not include periodic
            counts of the entire inventory. Instead, cycle counts of portions of inventory are
            continuously taken. Thus, information concerning parts and supplies inventory
            counts are not included in the response to SOFAs Part 13, Question 27.
            Furthermore, the Debtors have only responded to SOFAs Part 13, Question 27 to
            the extent that the Debtors handle directly, and does not refer to inventory that
            may be under the control of non-Debtor third parties.

      (j)   Statements, Part 13, Question 28 – Current Partners, Officers, Directors, and
            Shareholders. The Debtors also incorporate by reference the List of Equity
            Security Holders filed as part of their Voluntary Petitions.

      (k)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
            Credited or Given to Insiders. Distributions by the Debtors to their directors
            and officers are listed on the attachment to Question 4. Certain directors and
            executive officers of the Debtors are also directors and executive officers of
            certain of the Debtors’ affiliates. Certain of the Debtors’ directors and executive
            officers received distributions net of tax withholdings in the year preceding the
            Petition Date. The amounts listed under Question 4 reflect the gross amounts paid
            to such directors and executive officers, rather than the net amounts after
            deducting for tax withholdings.



                                             15
Case 19-51210-grs   Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17   Desc Main
                             Document      Page 16 of 64


                             *    *      *     *     *




                                        16
             Case
  Fill in this       19-51210-grs
               information                   Doc
                           to identify the case:                          20        Filed 08/01/19 Entered 08/01/19 20:47:17                                          Desc Main
                                                                                   Document      Page 17 of 64
 Debtor        Apex Energy, Inc.


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number           19-51210
  (if known)
                                                                                                                                                                       ¨ Check if this is an
                                                                                                                                                                          amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                               04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                            $10,000.00
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                       $452,912,978.51
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                       $452,922,978.51
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                       $126,929,126.01
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                           UNKNOWN
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +    $450,941,967.32




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                       $577,871,093.33
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                             Page 1 of 1
             Case
  Fill in this       19-51210-grs
               information                   Doc
                           to identify the case:         20      Filed 08/01/19 Entered 08/01/19 20:47:17                           Desc Main
                                                                Document      Page 18 of 64
 Debtor        Apex Energy, Inc.


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51210
  (if known)
                                                                                                                                     ¨ Check if this is an
                                                                                                                                        amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                  04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                             Current value of
                                                                                                                                     debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                     Type of account           Last 4 digits of account number
       3.1.         COMMUNITY TRUST BANK                                GENERAL CHECKING          7254                                            $794.17
       3.2.         COMMUNITY TRUST BANK                                PAYROLL                   7262                                          $10,037.69

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                             $10,831.86
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       þ       No. Go to Part 3.
       ¨       Yes. Fill in the information below.


                                                                                                                                     Current value of
                                                                                                                                     debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT

 8.    PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
       INSURANCE, TAXES, AND RENT


Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                         Page 1 of 7
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.                     Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  20:47:17
                                                                                                     19-51210                        Desc Main
              (Name)                                       Document      Page 19 of 64
                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                                  NOT APPLICABLE


 Part 3:      ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      ¨     No. Go to Part 4.
      þ     Yes. Fill in the information below.


                                                                                                                                      Current value of
                                                                                                                                      debtor’s interest

 11. ACCOUNTS RECEIVABLE
      90 DAYS OR LESS                                  $1,000.00                                              = è                                 $1,000.00
                                                                    -
                                                      face amount       doubtful or uncollectable accounts

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                                      $1,000.00


 Part 4:      INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      ¨     No. Go to Part 5.
      þ     Yes. Fill in the information below.


                                                                                                             Valuation method used    Current value of
                                                                                                             for current value        debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:
      NONE

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE
      Name of entity                                                                    % of ownership
      15.1.       CAPITAL STOCK                                                       %                                                   UNDETERMINED

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:
      NONE

 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                                       UNKNOWN


 Part 5:      INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      ¨     No. Go to Part 6.
      þ     Yes. Fill in the information below.



          General description                           Date of the last        Net book value of            Valuation method used    Current value of
                                                        physical inventory      debtor's interest            for current value        debtor’s interest
                                                                                (Where available)



Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 7
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.                     Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  20:47:17
                                                                                                     19-51210               Desc Main
              (Name)                                       Document      Page 20 of 64
          General description                           Date of the last     Net book value of      Valuation method used    Current value of
                                                        physical inventory   debtor's interest      for current value        debtor’s interest
                                                                             (Where available)

 19. RAW MATERIALS
      NONE

 20. WORK IN PROGRESS
      NONE

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE
      NONE

 22. OTHER INVENTORY OR SUPPLIES
      22.1.       WAREHOUSE SUPPLIES                                                   $36,927.20   BOOK                                $36,927.20

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                               $36,927.20

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                       Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:      FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                                Net book value of      Valuation method used    Current value of
                                                                             debtor's interest      for current value        debtor’s interest
                                                                             (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES)

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                       NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                   Page 3 of 7
 Debtor      Case    19-51210-grs
             Apex Energy, Inc.                    Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  20:47:17
                                                                                                     19-51210               Desc Main
              (Name)                                       Document      Page 21 of 64
 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                                 Net book value of     Valuation method used    Current value of
                                                                              debtor's interest     for current value        debtor’s interest
                                                                              (Where available)

 39. OFFICE FURNITURE
      NONE

 40. OFFICE FIXTURES
      NONE

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       OFFICE EQUIPMENT - SEE ATTACHED EXHIBIT                                   $0.00   BOOK                                     $0.00

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES
      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                                    $0.00


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value        debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      NONE

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS
      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       OTHER MACHINERY, FIXTURES & EQUIPMENT - SEE                          $19,205.10   BOOK                                $19,205.10
                  ATTACHED EXHIBIT
 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                               $19,205.10




Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                   Page 4 of 7
 Debtor      Case    19-51210-grs
             Apex Energy, Inc.                    Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  20:47:17
                                                                                                     19-51210               Desc Main
              (Name)                                       Document      Page 22 of 64
 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent    Net book value of      Valuation method used    Current value of
          Include street address or other description   of debtor’s          debtor's interest      for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in          (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.       LAND / SURFACE PARCEL -                                              $10,000.00   BOOK                                $10,000.00
                  ORIGINAL ACQUISITION
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                             $10,000.00
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      þ     No. Go to Part 11.
      ¨     Yes. Fill in the information below.



          General description                                                Net book value of      Valuation method used    Current value of
                                                                             debtor's interest      for current value        debtor’s interest
                                                                             (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS

 61. INTERNET DOMAIN NAMES AND WEBSITES

 62. LICENSES, FRANCHISES, AND ROYALTIES

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY

 65. GOODWILL

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                       NOT APPLICABLE


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes



Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                   Page 5 of 7
 Debtor    Case    19-51210-grs
           Apex Energy, Inc.                    Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                            Case number (if known)  20:47:17
                                                                                                   19-51210    Desc Main
           (Name)                                        Document      Page 23 of 64
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨   No. Go to Part 12.
      þ   Yes. Fill in the information below.

                                                                                                                Current value of
                                                                                                                debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      NONE

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      CERTAIN UNDERWRITERS AT LLOYD’S - POLLUTION LEGAL LIABILITY, PGIARK06582-02                                         UNKNOWN
      GREAT MIDWEST INSURANCE CO. - AUTO, CA00059215-05                                                                   UNKNOWN
      GREAT MIDWEST INSURANCE CO. - AUTO, CA00189634-01                                                                   UNKNOWN
      GREAT MIDWEST INSURANCE CO. - COMMERCIAL GENERAL, GL00055215-05                                                     UNKNOWN
      GREAT MIDWEST INSURANCE CO. - EQUIPMENT, IM00056902-05                                                              UNKNOWN
      GREAT MIDWEST INSURANCE CO. - PROPERTY, CP00056910-05                                                               UNKNOWN
      GREAT MIDWEST INSURANCE CO. - UMBRELLA, CX00055300-05                                                               UNKNOWN
      KENTUCKY EMPLOYERS MUTUAL INSURANCE - WORKERS’ COMPENSATION, 412832                                                 UNKNOWN
      L.M. INSURANCE CORP. - WORKERS’ COMPENSATION, C-39S-354220-                                                         UNKNOWN
      018
      LLOYDS OF LONDON - EQUIPMENT , CP1800047                                                                            UNKNOWN

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      NONE

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
      NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
      NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
      INTERCOMPANY RECEIVABLES (DUE FROM C.W. AUGERING, INC.)                                                           $152,653.72
      INTERCOMPANY RECEIVABLES (DUE FROM CAMBRIAN COAL LLC)                                                          $404,448,762.33
      INTERCOMPANY RECEIVABLES (DUE FROM CLINTWOOD ELKHORN MINING LLC)                                                $28,559,267.40
      INTERCOMPANY RECEIVABLES (DUE FROM MARSHALL RESOURCES, INC.)                                                     $1,407,156.20
      INTERCOMPANY RECEIVABLES (DUE FROM PERRY COUNTY COAL LLC)                                                        $2,515,529.10
      INTERCOMPANY RECEIVABLES (DUE FROM PIKE-LETCHER LAND LLC)                                                           $17,000.00
      INTERCOMPANY RECEIVABLES (DUE FROM PREMIER ELKHORN COAL LLC)                                                    $12,139,693.85
      INTERCOMPANY RECEIVABLES (DUE FROM S.T. & T. LEASING, INC.)                                                      $3,604,951.75

 78   Total of Part 11.
      ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                            $452,845,014.35


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                        Page 6 of 7
 Debtor       Case    19-51210-grs
              Apex Energy, Inc.                         Doc 20            Filed 08/01/19 Entered    08/01/19
                                                                                            Case number (if known)  20:47:17
                                                                                                                   19-51210                                   Desc Main
              (Name)                                                     Document      Page 24 of 64
 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                    $10,831.86

 81. Deposits and prepayments. Copy line 9, Part 2.


 82. Accounts receivable. Copy line 12, Part 3.                                                              $1,000.00


 83. Investments. Copy line 17, Part 4.                                                                   UNKNOWN

 84. Inventory. Copy line 23, Part 5.                                                                      $36,927.20

 85. Farming and fishing-related assets. Copy line 33, Part 6.

 86. Office furniture, fixtures, and equipment; and collectibles.                                                 $0.00
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                             $19,205.10

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è              $10,000.00


 89. Intangibles and intellectual property. Copy line 66, Part 10.


 90. All other assets. Copy line 78, Part 11.                                             +         $452,845,014.35


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                           $452,912,978.51          + 91b.           $10,000.00




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       $452,922,978.51




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                        Page 7 of 7
             Case
  Fill in this       19-51210-grs
               information                   Doc
                           to identify the case:         20      Filed 08/01/19 Entered 08/01/19 20:47:17                                Desc Main
                                                                Document      Page 25 of 64
 Debtor        Apex Energy, Inc.


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51210
  (if known)
                                                                                                                                             ¨ Check if this is an
                                                                                                                                                amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       ¨       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       þ       Yes. Fill in all of the information below.

  Part 1:       List All Creditors with Secured Claims

 2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than            Column A                     Column B
       one secured claim, list the creditor separately for each claim.                                          Amount of claim              Value of collateral that
                                                                                                                Do not deduct the value of   supports this claim
                                                                                                                collateral.

 2.1            Creditor’s name                                     Describe debtor’s property that is                UNKNOWN                     UNKNOWN
                COMMUNITY TRUST BANK, INC.                          subject to a lien

                Creditor's mailing address                          Describe the lien
                346 NORTH MAYO TRAIL                                UCC LIEN - 2012255776633
                PO BOX 2947
                PIKEVILLE, KY 41502-2947                            Is the creditor an insider or related
                                                                    party?
                Creditor's email address                            þ No
                                                                    ¨ Yes
                Date or dates debt was incurred
                1/11/2012                                           Is anyone else liable on this claim?
                                                                    þ No
                Last 4 digits of account number:
                                                                    ¨ Yes
                Do multiple creditors have an interest in the       As of the petition filing date, the claim is:
                same property?                                      Check all that apply.
                þ No                                                þ Contingent
                ¨ Yes                                               þ Unliquidated
                                                                    þ Disputed

 2.2            Creditor’s name                                     Describe debtor’s property that is                   $3,349,271.53            UNKNOWN
                DEUTSCHE BANK AG NEW YORK BRANCH                    subject to a lien

                Creditor's mailing address                          Describe the lien
                AS ADMINISTRATION AGENT, COLLATERAL                 ABL CREDIT/GUARANTY AGREEMENT
                AGENT
                60 WALL STREET                                      Is the creditor an insider or related
                NEW YORK, NY 10005                                  party?
                                                                    þ No
                Creditor's email address                            ¨ Yes
                Date or dates debt was incurred                     Is anyone else liable on this claim?
                VARIOUS                                             ¨ No
                                                                    þ Yes
                Last 4 digits of account number:
                                                                    As of the petition filing date, the claim is:
                Do multiple creditors have an interest in the       Check all that apply.
                same property?                                      ¨ Contingent
                þ No                                                ¨ Unliquidated
                ¨ Yes                                               ¨ Disputed




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 3
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                           Case number (if known)  20:47:17
                                                                                                  19-51210                       Desc Main
            (Name)                                      Document      Page 26 of 64
  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.3        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            DEUTSCHE BANK AG NEW YORK BRANCH                subject to a lien

            Creditor's mailing address                      Describe the lien
            AS COLLATERAL AGENT                             UCC LIEN - 2015278994572
            60 WALL STREET
            NEW YORK, NY 10005                              Is the creditor an insider or related
                                                            party?
            Creditor's email address                        þ No
                                                            ¨ Yes
            Date or dates debt was incurred
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed

 2.4        Creditor’s name                                 Describe debtor’s property that is                  $77,881,491.61            UNKNOWN
            DEUTSCHE BANK TRUST COMPANY                     subject to a lien
            AMERICAS
                                                            Describe the lien
            Creditor's mailing address                      TERM LOAN CREDIT AGREEMENT
            AS ADMINISTRATION AGENT, COLLATERAL
            AGENT                                           Is the creditor an insider or related
            60 WALL STREET                                  party?
            NEW YORK, NY 10005                              þ No
                                                            ¨ Yes
            Creditor's email address
                                                            Is anyone else liable on this claim?
            Date or dates debt was incurred                 ¨ No
            VARIOUS                                         þ Yes
            Last 4 digits of account number:                As of the petition filing date, the claim is:
                                                            Check all that apply.
            Do multiple creditors have an interest in the ¨ Contingent
            same property?                                ¨ Unliquidated
            þ No                                          ¨ Disputed
            ¨ Yes

 2.5        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            DEUTSCHE BANK TRUST COMPANY                     subject to a lien
            AMERICAS
                                                            Describe the lien
            Creditor's mailing address                      UCC LIEN - 2015278994794
            AS COLLATERAL AGENT
            60 WALL STREET                                  Is the creditor an insider or related
            NEW YORK, NY 10005                              party?
                                                            þ No
            Creditor's email address                        ¨ Yes
            Date or dates debt was incurred                 Is anyone else liable on this claim?
                                                            þ No
            Last 4 digits of account number:
                                                            ¨ Yes
            Do multiple creditors have an interest in the   As of the petition filing date, the claim is:
            same property?                                  Check all that apply.
            þ No                                            þ Contingent
            ¨ Yes                                           þ Unliquidated
                                                            þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                              Page 2 of 3
 Debtor      Case    19-51210-grs
             Apex Energy, Inc.              Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                            Case number (if known)  20:47:17
                                                                                                   19-51210                     Desc Main
             (Name)                                      Document      Page 27 of 64
  Part 1:    Additional Page

                                                                                                       Column A                     Column B
                                                                                                       Amount of claim              Value of collateral that
                                                                                                       Do not deduct the value of   supports this claim
                                                                                                       collateral.

 2.6         Creditor’s name                                Describe debtor’s property that is                 $45,698,362.87            UNKNOWN
             RICHMOND HILL CAPITAL PARTNERS, LP             subject to a lien

             Creditor's mailing address                     Describe the lien
             (AS LENDER AND ADMINISTRATIVE AGENT)           PRE-PETITION ABL CREDIT
             ATTN: RYAN TAYLOR                              AGREEMENT
             375 HUDSON STREET, 12TH FLOOR
             NEW YORK, NY 10014                             Is the creditor an insider or related
                                                            party?
             Creditor's email address                       þ No
                                                            ¨ Yes
             Date or dates debt was incurred
                                                            Is anyone else liable on this claim?
             Last 4 digits of account number:
                                                            ¨ No
                                                            þ Yes
             Do multiple creditors have an interest in the
             same property?                                As of the petition filing date, the claim is:
             þ No                                          Check all that apply.
             ¨ Yes                                         ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                  $126,929,126.01
          Additional Page, if any.




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                            Page 3 of 3
             Case
  Fill in this       19-51210-grs
               information                   Doc
                           to identify the case:         20      Filed 08/01/19 Entered 08/01/19 20:47:17                     Desc Main
                                                                Document      Page 28 of 64
 Debtor        Apex Energy, Inc.


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51210
  (if known)
                                                                                                                                ¨ Check if this is an
                                                                                                                                   amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                              Total claim           Priority amount

 2.1            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                    Check all that apply.
                BUCHANAN COUNTY COMMISSIONER
                1012 WALNUT ST                                      þ Contingent
                GRUNDY, VA 24614                                    þ Unliquidated
                                                                    þ Disputed
                Date or dates debt was incurred
                                                                    Basis for the claim:
                Last 4 digits of account number:                    TAX CLAIM

                Specify Code subsection of PRIORITY                 Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (8)             þ No
                                                                    ¨ Yes

 2.2            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                    Check all that apply.
                BUREAU OF LABOR STATISTICS
                2 MASSACHUSETTS AVE, NE                             þ Contingent
                WASHINGTON, DC 20212                                þ Unliquidated
                                                                    þ Disputed
                Date or dates debt was incurred
                                                                    Basis for the claim:
                Last 4 digits of account number:                    TAX CLAIM

                Specify Code subsection of PRIORITY                 Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (8)             þ No
                                                                    ¨ Yes

 2.3            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                    Check all that apply.
                CITY OF CORBIN
                805 S MAIN ST                                       þ Contingent
                CORBIN, KY 40701                                    þ Unliquidated
                                                                    þ Disputed
                Date or dates debt was incurred
                                                                    Basis for the claim:
                Last 4 digits of account number:                    TAX CLAIM

                Specify Code subsection of PRIORITY                 Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (8)             þ No
                                                                    ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 29 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.4        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CITY OF ELKHORN CITY
            395 PATTY LOVELESS DR.                         þ Contingent
            ELKHORN CITY, KY 41522-7870                    þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM
            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.5        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            DIV OF MINE RECLAMATION & ENFORC               þ Unliquidated
            (DMRE)                                         þ Disputed
            300 SOWER BLVD                                 Basis for the claim:
            FRANKFORT, KY 40601                            TAX CLAIM
            Date or dates debt was incurred                Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.6        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            DIVISION OF MINE PERMITS (DMP)                 þ Unliquidated
            300 SOWER BLVD                                 þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.7        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            DIVISION OF MINE SAFETY (DMS)                  þ Unliquidated
            300 SOWER BLVD                                 þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.8        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            OFFICE OF THE KY RECLAM. GUARANTY              þ Unliquidated
            FUND                                           þ Disputed
            300 SOWER BLVD                                 Basis for the claim:
            FRANKFORT, KY 40601                            TAX CLAIM
            Date or dates debt was incurred                Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 2 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 30 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.9        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT FOR ENVIOR. PROTECTION, DIV OF
            ENFOR.                                         þ Contingent
            300 SOWER BLVD, 2N FLOOR                       þ Unliquidated
            FRANKFORT, KY 40601                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.10       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT FOR ENVIRONMENTAL PROTECTION
            (DEP)                                          þ Contingent
            DIVISION OF AIR QUALITY (DAQ)                  þ Unliquidated
            300 SOWER BLVD, 2ND FLOOR                      þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.11       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT FOR ENVIRONMENTAL PROTECTION
            (DEP)                                          þ Contingent
            DIVISION OF WATER (DOW)                        þ Unliquidated
            300 SOWER BLVD, 2ND FLOOR                      þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.12       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF ENVIRONMENTAL QUALITY, AIR
            DIV.                                           þ Contingent
            1111 E MAIN ST                                 þ Unliquidated
            RICHMOND, VA 23219                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.13       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF HEALTH, RADIOLOGICAL HEALTH
            PRGM                                           þ Contingent
            109 GOVERNOR ST                                þ Unliquidated
            7TH FLOOR                                      þ Disputed
            RICHMOND, VA 23219                             Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 3 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 31 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.14       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF LABOR, DIV OF COAL MINE
            OFFICE OF WORKERS' COMP. PROGRAMS, þ Contingent
            200 CONSTITUTION AVE, RM C 3520    þ Unliquidated
            WASHINGTON, DC 20210               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.15       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF MINES, MINERALS AND ENERGY
            DIVISION OF MINES                              þ Contingent
            3405 MOUNTAIN EMPIRE RD                        þ Unliquidated
            BIG STONE GAP, VA 24219                        þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.16       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF REVENUE, LABOR CABINET
            DEPT OF WORKER'S CLAIMS                        þ Contingent
            657 CHAMBERLINE AVE                            þ Unliquidated
            FRANKFORT, KY 40621                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.17       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ENVIRONMENTAL PROTECTION AGENCY
            (EPA)                                          þ Contingent
            1200 PENNSYLVANIA AVE NW                       þ Unliquidated
            WASHINGTON, DC 20004                           þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.18       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            FAYETTE COUNTY PUBLIC SCHOOLS
            (OCCUPATIONAL TAX)                             þ Contingent
            P.O. BOX 55570                                 þ Unliquidated
            LEXINGTON, KY 55570                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 4 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 32 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.19       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            HAZARD COUNTY OCCUPATIONAL TAX
            OFFICE                                         þ Contingent
            700 MAIN ST                                    þ Unliquidated
            HAZARD, KY 41701                               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.20       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            INTERNAL REVENUE SERVICE
            CENTRALIZED INSOLVENCY OPERATION               þ Contingent
            P.O. BOX 7346                                  þ Unliquidated
            PHILADELPHIA, PA 19101-7346                    þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.21       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JOHNSON COUNTY FISCAL COURT
            (OCCUPATIONAL TAX)                             þ Contingent
            230 COURT ST, #201                             þ Unliquidated
            PAINTSVILLE, KY 41240                          þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.22       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JOHNSON COUNTY SHERIFF'S OFFICE
            (PROPERTY TAX)                                 þ Contingent
            339 MAIN ST                                    þ Unliquidated
            PAINTSVILLE, KY 41240                          þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.23       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            501 HIGH STREET                                þ Contingent
            FRANKFORT, KY 40601                            þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM
            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 5 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 33 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.24       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            LABOR CABINET (OCCUPATIONAL TAX)               þ Contingent
            657 CHAMBERLINE AVE                            þ Unliquidated
            FRANKFORT, KY 40601                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.25       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            LEGAL BRANCH - BANKRUPTCY SECTION              þ Contingent
            P.O. BOX 5222                                  þ Unliquidated
            FRANKFORT, KY 40602                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.26       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KNOTT COUNTY OCCUPATIONAL TAX
            OFFICE                                         þ Contingent
            401 COURT SQUARE, STE 6                        þ Unliquidated
            BARBOURVILLE, KY 40906                         þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.27       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            LESLIE COUNTY CLERK
            22010 MAIN ST.                                 þ Contingent
            HYDEN, KY 41749                                þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.28       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            LEXINGTON FAYETTE URBAN COUNTY
            GOV'T                                          þ Contingent
            (OCCUPATIONAL TAX)                             þ Unliquidated
            200 E. MAIN ST.                                þ Disputed
            LEXINGTON, KY 40507                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 6 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 34 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.29       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MARTIN COUNTY FISCAL COURT
            (OCCUPATIONAL TAX)                             þ Contingent
            32 MAIN ST                                     þ Unliquidated
            INEZ, KY 41224                                 þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.30       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MINES SAFETY AND HEALTH
            ADMINISTRATION                                 þ Contingent
            201 12TH STREET S                              þ Unliquidated
            ARLINGTON, VA 22202                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.31       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            NUCLEAR REGULATORY COMMISSION (NRC)
            11555 ROCKVILLE PIKE               þ Contingent
            ROCKVILLE, MD 20852                þ Unliquidated
                                               þ Disputed
            Date or dates debt was incurred
                                               Basis for the claim:
            Last 4 digits of account number:   TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.32       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            OFFICE OF THE U.S. TRUSTEE
            100 EAST VINE STREET                           þ Contingent
            LEXINGTON, KY 40507                            þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.33       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            PERRY COUNTY OCCUPATIONAL TAX
            OFFICE                                         þ Contingent
            481 MAIN ST                                    þ Unliquidated
            STE 275                                        þ Disputed
            HAZARD, KY 41701                               Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 7 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.              Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 35 of 64
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.34       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            PIKE COUNTY CLERK OCCUPATIONAL TAX
            OFF.                                           þ Contingent
            243 MAIN ST                                    þ Unliquidated
            PIKEVILLE, KY 41501                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.35       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            UNITED STATES ARMY CORPS OF
            ENGINEERS                                      þ Contingent
            441 G STREET                                   þ Unliquidated
            WASHINGTON, DC 20314-1000                      þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.36       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            US DEPARTMENT OF TREASURY
            1500 PENNSYLVANIA AVENUE, NW                   þ Contingent
            WASHINGTON, DC 20220                           þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.37       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            US DEPT OF INTERIOR
            OFFICE OF SURFACING MINING                     þ Contingent
            1849 C STREET NW                               þ Unliquidated
            WASHINGTON, DC 20240                           þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.38       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            VA DEPARTMENT OF TAXATION
            1957 WESTMORELAND STREET                       þ Contingent
            P.O. BOX 115                                   þ Unliquidated
            RICHMOND, VA 23230                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 8 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.                Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                             Case number (if known)  20:47:17
                                                                                                    19-51210                    Desc Main
             (Name)                                       Document      Page 36 of 64
  Part 1:    Additional Page

                                                                                                                  Total claim          Priority amount

 2.39        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             VA DEPARTMENT OF TAXATION
             600 E. MAIN ST                                  þ Contingent
             #1100                                           þ Unliquidated
             RICHMOND, VA 23219                              þ Disputed
             Date or dates debt was incurred                 Basis for the claim:
                                                             TAX CLAIM
             Last 4 digits of account number:                Is the claim subject to offset?
             Specify Code subsection of PRIORITY             þ No
             unsecured claim: 11 U.S.C. § 507(a) (8)         ¨ Yes

 2.40        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             WEST VIRGINIA DEPARTMENT OF REVENUE
             STATE CAPITOL                       þ Contingent
             BUILDING 1, W-300                   þ Unliquidated
             CHARLESTON, WV 25305                þ Disputed
             Date or dates debt was incurred                 Basis for the claim:
                                                             TAX CLAIM
             Last 4 digits of account number:                Is the claim subject to offset?
             Specify Code subsection of PRIORITY             þ No
             unsecured claim: 11 U.S.C. § 507(a) (8)         ¨ Yes

  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                    Amount of claim

 3.1         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                   UNKNOWN
                                                                              Check all that apply.
             BERKELEY ENERGY CORPORATION
             164 MAIN STREET, SUITE 200                                       þ Contingent
             PIKEVILLE, KY 41501                                              þ Unliquidated
                                                                              þ Disputed
             Date or dates debt was incurred
                                                                              Basis for the claim:
             Last 4 digits of account number:                                 LITIGATION
                                                                              Is the claim subject to offset?
                                                                              þ No
                                                                              ¨ Yes

 3.2         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                     $2,279.56
                                                                              Check all that apply.
             BRANDEIS MACHINERY & SUPPLY COMPANY
             DEPARMENT 8013                                                   ¨ Contingent
             CAROL STREAM, IL 60122-8013                                      ¨ Unliquidated
                                                                              ¨ Disputed
             Date or dates debt was incurred
                                                                              Basis for the claim:
             Last 4 digits of account number:                                 TRADE VENDOR
                                                                              Is the claim subject to offset?
                                                                              þ No
                                                                              ¨ Yes

 3.3         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                   $409,882.97
                                                                              Check all that apply.
             C.W. AUGERING, INC.
             15888 FERRELLS CREEK ROAD                                        ¨ Contingent
             BELCHER, KY 41513                                                ¨ Unliquidated
                                                                              ¨ Disputed
             Date or dates debt was incurred
                                                                              Basis for the claim:
             Last 4 digits of account number: 4100                            INTERCOMPANY PAYABLES
                                                                              Is the claim subject to offset?
                                                                              þ No
                                                                              ¨ Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 37 of 64
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $59,000.00
                                                                       Check all that apply.
            CAMBRIAN COAL LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 0700                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $911,539.93
                                                                       Check all that apply.
            CLINTWOOD ELKHORN MINING LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 1900                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            CORBIN MINING LLC
            PO BOX 2303                                                þ Contingent
            PIKEVILLE, KY 41502                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            DEUTSCHE BANK TRUST COMPANY AMERICAS
            AS COLLATERAL AGENT                                        þ Contingent
            60 WALL STREET                                             þ Unliquidated
            NEW YORK, NY 10005                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $387,046.82
                                                                       Check all that apply.
            INTERNAL REVENUE SERVICE
            1111 CONSTITUTION AVE NW                                   ¨ Contingent
            WASHINGTON, DC 20224-0001                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    UNPAID PAYROLL TAX WITHHOLDINGS
            Last 4 digits of account number: 0300                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 10 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 38 of 64
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,020.00
                                                                       Check all that apply.
            J & J EXTREME STEAM & PRESSURE CLEAN
            P.O. BOX 204                                               ¨ Contingent
            MOUTHCARD, KY 41548                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE VENDOR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $136,218.65
                                                                       Check all that apply.
            KENTUCKY STATE TREASURER
            DEPT OF REVENUE SALES TAX                                  ¨ Contingent
            PO BOX 5110                                                ¨ Unliquidated
            FRANKFORT, KY 40619                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       UNPAID PAYROLL TAX WITHHOLDINGS
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:          $448,628,694.22
                                                                       Check all that apply.
            MARSHALL RESOURCES, INC.
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2300                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,995.00
                                                                       Check all that apply.
            O E M RETROFIT, INC.
            P.O. BOX 3787                                              ¨ Contingent
            PIKEVILLE, KY 41502                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE VENDOR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $514.40
                                                                       Check all that apply.
            PERRY COUNTY TIRE, INC.
            P.O. BOX 660                                               ¨ Contingent
            HAZARD, KY 41702                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE VENDOR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 11 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 39 of 64
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $26,215.11
                                                                       Check all that apply.
            PIKE COUNTY OCCUPATIONAL TAX OFFICE
            243 MAIN ST                                                ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 0401                      UNPAID PAYROLL TAX WITHHOLDINGS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $255,414.47
                                                                       Check all that apply.
            PREMIER ELKHORN COAL LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2000                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,190.31
                                                                       Check all that apply.
            PREMIER ELKHORN COAL LLC
            200 ALLISON BLVD                                           ¨ Contingent
            CORBIN, KY 40701                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE VENDOR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $34,821.01
                                                                       Check all that apply.
            RABBI TRUST
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number: 2905
                                                                       Basis for the claim:
                                                                       CONTRIBUTION LIABILITY
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,930.00
                                                                       Check all that apply.
            RANGER CONTRACTING
            436 BRAD ROAD                                              ¨ Contingent
            SALYERSVILLE, KY 41465                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE VENDOR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 12 of 14
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210              Desc Main
            (Name)                                     Document      Page 40 of 64
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            REGINA MULLENS
            INDIVIDUALLY AND AS ADMINISTRATIX                          þ Contingent
            OF THE ESTATE OF ROY MULLINS JR                            þ Unliquidated
            48 MOUTAIN LAUREL ROAD                                     þ Disputed
            MOUTHCARD, KY 41548                                        Basis for the claim:
            Date or dates debt was incurred                            LITIGATION
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $22,442.35
                                                                       Check all that apply.
            SIDWELL CONSULTING COMPANY
            P O BOX 1615                                               ¨ Contingent
            HAZARD, KY 41702                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           TRADE VENDOR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,787.97
                                                                       Check all that apply.
            T.C. LEASING, INC.
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 4500                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $24,516.53
                                                                       Check all that apply.
            VIRGINIA DEPARTMENT OF TAXATION
            WH TAX                                                     ¨ Contingent
            PO BOX 27264                                               ¨ Unliquidated
            RICHMOND, VA 23261-7264                                    ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       UNPAID PAYROLL TAX WITHHOLDINGS
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,458.02
                                                                       Check all that apply.
            WEST VIRGINIA DEPARTMENT OF REVENUE
            STATE CAPITOL                                              ¨ Contingent
            BUILDING 1, W-300                                          ¨ Unliquidated
            CHARLESTON, WV 25305                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       UNPAID PAYROLL TAX WITHHOLDINGS
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 13 of 14
 Debtor       Case    19-51210-grs
              Apex Energy, Inc.           Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  20:47:17
                                                                                                19-51210           Desc Main
              (Name)                                  Document      Page 41 of 64
    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                           Total of claim amounts


   5a. Total claims from Part 1                                                                  5a.                      UNKNOWN



   5b. Total claims from Part 2                                                                  5b.   +             $450,941,967.32



   5c. Total of Parts 1 and 2                                                                    5c.                 $450,941,967.32
       Lines 5a + 5b = 5c.




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                Page 14 of 14
             Case
  Fill in this       19-51210-grs
               information                   Doc
                           to identify the case:         20      Filed 08/01/19 Entered 08/01/19 20:47:17                          Desc Main
                                                                Document      Page 42 of 64
 Debtor        Apex Energy, Inc.


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51210
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       þ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ¨ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 1
             Case
  Fill in this       19-51210-grs
               information                   Doc
                           to identify the case:         20      Filed 08/01/19 Entered 08/01/19 20:47:17                             Desc Main
                                                                Document      Page 43 of 64
 Debtor        Apex Energy, Inc.


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51210
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                                        4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.     Does the debtor have any codebtors?
        ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        þ Yes.

 2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
        creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
        schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                           Column 2: Creditor
                                                                                                                                            Check all schedules
                Name                             Mailing Address                                       Name                                 that apply

 2.1            BEAR BRANCH COAL LLC             15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.2            BEAR BRANCH COAL LLC             15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK TRUST                  þ D
                                                 BELCHER, KY 41513                                     COMPANY AMERICAS, AS                 ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.3            BEAR BRANCH COAL LLC             15888 FERRELLS CREEK ROAD                             RICHMOND HILL CAPITAL                þ D
                                                 BELCHER, KY 41513                                     PARTNERS, LP                         ¨ E/F
                                                                                                                                            ¨ G

 2.4            C.W. AUGERING, INC.              15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.5            C.W. AUGERING, INC.              15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK TRUST                  þ D
                                                 BELCHER, KY 41513                                     COMPANY AMERICAS, AS                 ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.6            C.W. AUGERING, INC.              15888 FERRELLS CREEK ROAD                             RICHMOND HILL CAPITAL                þ D
                                                 BELCHER, KY 41513                                     PARTNERS, LP                         ¨ E/F
                                                                                                                                            ¨ G

 2.7            CAMBRIAN COAL LLC                15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.8            CAMBRIAN COAL LLC                15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK TRUST                  þ D
                                                 BELCHER, KY 41513                                     COMPANY AMERICAS, AS                 ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.9            CAMBRIAN COAL LLC                15888 FERRELLS CREEK ROAD                             RICHMOND HILL CAPITAL                þ D
                                                 BELCHER, KY 41513                                     PARTNERS, LP                         ¨ E/F
                                                                                                                                            ¨ G

 2.10           CAMBRIAN HOLDING                 15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                COMPANY, INC.                    BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT



Official Form 206H                                                      Schedule H: Codebtors                                                         Page 1 of 4
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210     Desc Main
            (Name)                                     Document      Page 44 of 64
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                          Column 2: Creditor
                                                                                                                  Check all schedules
            Name                        Mailing Address                               Name                        that apply

 2.11       CAMBRIAN HOLDING            15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
            COMPANY, INC.               BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.12       CAMBRIAN HOLDING            15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
            COMPANY, INC.               BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.13       CLINTWOOD ELKHORN           15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
            MINING LLC                  BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.14       CLINTWOOD ELKHORN           15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
            MINING LLC                  BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.15       CLINTWOOD ELKHORN           15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
            MINING LLC                  BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.16       GATLIFF COAL LLC            15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.17       GATLIFF COAL LLC            15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.18       GATLIFF COAL LLC            15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.19       MARSHALL RESOURCES,         15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
            INC.                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.20       MARSHALL RESOURCES,         15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
            INC.                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.21       MARSHALL RESOURCES,         15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
            INC.                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.22       PERRY COUNTY COAL LLC       15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.23       PERRY COUNTY COAL LLC       15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.24       PERRY COUNTY COAL LLC       15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.25       PIKE-LETCHER LAND LLC       15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT




Official Form 206H                                         Schedule H: Codebtors                                         Page 2 of 4
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210     Desc Main
            (Name)                                     Document      Page 45 of 64
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                          Column 2: Creditor
                                                                                                                  Check all schedules
            Name                        Mailing Address                               Name                        that apply

 2.26       PIKE-LETCHER LAND LLC       15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.27       PIKE-LETCHER LAND LLC       15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.28       PLM HOLDING COMPANY         15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
            LLC                         BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.29       PLM HOLDING COMPANY         15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
            LLC                         BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.30       PLM HOLDING COMPANY         15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
            LLC                         BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.31       PREMIER ELKHORN COAL        15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
            LLC                         BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.32       PREMIER ELKHORN COAL        15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
            LLC                         BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.33       PREMIER ELKHORN COAL        15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
            LLC                         BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.34       RAVEN ROCK                  15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
            DEVELOPMENT LLC             BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.35       RAVEN ROCK                  15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
            DEVELOPMENT LLC             BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.36       RAVEN ROCK                  15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
            DEVELOPMENT LLC             BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.37       RAY COAL LLC                15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.38       RAY COAL LLC                15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.39       RAY COAL LLC                15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.40       RICH MOUNTAIN COAL LLC      15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT




Official Form 206H                                         Schedule H: Codebtors                                         Page 3 of 4
 Debtor     Case    19-51210-grs
            Apex Energy, Inc.            Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210     Desc Main
            (Name)                                     Document      Page 46 of 64
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                          Column 2: Creditor
                                                                                                                  Check all schedules
            Name                        Mailing Address                               Name                        that apply

 2.41       RICH MOUNTAIN COAL LLC      15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.42       RICH MOUNTAIN COAL LLC      15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.43       S.T. & T. LEASING, INC.     15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.44       S.T. & T. LEASING, INC.     15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.45       S.T. & T. LEASING, INC.     15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.46       SHELBY RESOURCES, LLC       15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.47       SHELBY RESOURCES, LLC       15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.48       SHELBY RESOURCES, LLC       15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.49       T.C. LEASING, INC.          15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.50       T.C. LEASING, INC.          15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.51       T.C. LEASING, INC.          15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G

 2.52       WHITAKER COAL LLC           15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                             YORK BRANCH, AS            ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.53       WHITAKER COAL LLC           15888 FERRELLS CREEK ROAD                     DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                             COMPANY AMERICAS, AS       ¨ E/F
                                                                                      ADMINISTRATION AGENT,      ¨ G
                                                                                      COLLATERAL AGENT
 2.54       WHITAKER COAL LLC           15888 FERRELLS CREEK ROAD                     RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                             PARTNERS, LP               ¨ E/F
                                                                                                                 ¨ G




Official Form 206H                                         Schedule H: Codebtors                                         Page 4 of 4
  Fill in this information to identify the case:
                   Case 19-51210-grs                Doc 20         Filed 08/01/19 Entered 08/01/19 20:47:17                           Desc Main
 Debtor        Apex Energy, Inc.                                  Document      Page 47 of 64

 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51210
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 8/1/2019
                            MM / DD / YYYY
                                                              û         /s/ J. Mark Campbell
                                                                        Signature of individual signing on behalf of debtor


                                                                        J. Mark Campbell
                                                                        Printed name


                                                                        President
                                                                        Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
            Case 19-51210-grs                     Doc 20         Filed 08/01/19 Entered 08/01/19 20:47:17 Desc Main
Debtor          Name
                Apex Energy, Inc.                               Document      Page 48 ofCase
                                                                                         64 Number (if known) 19-51210
                Name


 Part 2:        List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                           On which line in Part 1       Last 4 digits of
     Name and address
                                                                                                                           did you enter the related     account number
                                                                                                                           creditor?                     for this entity


      Deutsche Bank AG New York Branch
      c/o Bingham Greenbaum Doll LLP                                                                                              Line 2.2
      Attn: April A. Wimberg, Esq
      101 South Fifth Street


      Richmond Hill Capital Partners, LP
      c/o Chapman and Cutler LLP                                                                                                  Line 2.6
      Larry G. Halperin & Laura E. Appleby
      1270 Avenue of the Americas, 30th Fl


      Richmond Hill Capital Partners, LP
      c/o Stites & Harbison PLLC                                                                                                  Line 2.6
      Attn: Elizabeth L. Thompson, Esq
      250 West Main Street, Suite 2300




Form 206D                      Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
              Case 19-51210-grs                     Doc 20         Filed 08/01/19 Entered 08/01/19 20:47:17 Desc Main
  Debtor           Name
                   Apex Energy, Inc.
                                                                  Document      Page 49 of Case
                                                                                            64 Number (if known) 19-51210
                   Name


   Part 3:         List Others to Be Notified About Unsecured Claims

   4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
      assignees of claims listed above, and attorneys for unsecured creditors.

     If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


                                                                                                            On which line in Part 1 or Part 2 is the       Last 4 digits of
       Name and mailing address
                                                                                                            related creditor (if any) listed?              account number,
                                                                                                                                                           if any

        4.1 Berkeley Energy Corporation                                                                     Line 3.1                                              1417
             c/o James P. Pruitt, Jr.
             PO Box 339                                                                                         Not  Listed. Explain
                                                                                                                Litigation
             Pikeville, KY 41502--339


        4.2 Corbin Mining LLC                                                                               Line 3.6
             c/o The Getty Group
             Attn Danielle Brown                                                                                Not  Listed. Explain
                                                                                                                Litigation
             250 West Main Street, Suite 1900
             Lexington, KY 40507

        4.3 Deutsche Bank Trust Company Americas                                                            Line 3.7                                              0004
             c/o Bingham Greenebaum Doll LLP
             Attn April Wimberg                                                                                 Not  Listed. Explain
                                                                                                                Litigation
             3500 PNC Tower 101 South Fifth Street
             Louisville, KY 40202

        4.4 Regina Mullens, individually and as Administratix                                               Line 3.19                                             -504
             of the Estate of Roy Mullings Jr c/o
             Kevin P Keene Esq                                                                                  Not  Listed. Explain
                                                                                                                Litigation
             PO Box 3850
             Pikeville, KY 41502




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims
     Case 19-51210-grs                Doc 20        Filed 08/01/19 Entered 08/01/19 20:47:17                               Desc Main
                                                   Document      Page 50 of 64

Apex Energy, Inc.
Case Number 19‐51210
    Schedule A/B Part 7, Question #41 Office Equipment, Including all Computer Equipment and Communication Systems Equipment and Software

                    Description                       Net Book Value of       Valuation           Current value of debtor's interest
                                                      debtor's interest    method used for
                                                                            current value

Telephone System                                  $                 ‐          BOOK          $                                          ‐
Security Camera System                            $                 ‐          BOOK          $                                          ‐
Dell Latitude 2.0 Ghz Laptop                      $                 ‐          BOOK          $                                          ‐
Software / Coal Software Sys                      $                 ‐          BOOK          $                                          ‐

                      TOTAL                                        $0.00                                                               $0.00




                                                                     Page 1 of 1
     Case 19-51210-grs                Doc 20        Filed 08/01/19 Entered 08/01/19 20:47:17                                 Desc Main
                                                   Document      Page 51 of 64

Apex Energy, Inc.
Case Number 19‐51210
Schedule A/B Part 7, Question #50 Other Machinery, Fixtures, and Equipment (Excluding Farm Machinery and Equipment)

                   Description                        Net Book Value of      Valuation              Current value of debtor's interest
                                                      debtor's interest   method used for
                                                                           current value

CAT 308D EXCAVATOR                                $           19,205.10        BOOK         $                                            19,205.10
BRANDIES/LIGHT TOWER                              $                 ‐          BOOK         $                                                  ‐
BRANDIE/LIGHT TOWER                               $                 ‐          BOOK         $                                                  ‐
Ingersoll Rand Light Source                       $                 ‐          BOOK         $                                                  ‐
Gorman Rupp Water Pump                            $                 ‐          BOOK         $                                                  ‐
Gorman Rupp Water Pump                            $                 ‐          BOOK         $                                                  ‐
Gorman Rupp 14C2‐F3L 4" Pump                      $                 ‐          BOOK         $                                                  ‐
PUMP/METER/TICKET                                 $                 ‐          BOOK         $                                                  ‐
Big Blue 500 D Deluxe Welder                      $                 ‐          BOOK         $                                                  ‐
CAT Forklift                                      $                 ‐          BOOK         $                                                  ‐
20,000 Gallon Tank                                $                 ‐          BOOK         $                                                  ‐
20,000 Gallon Fuel Tank                           $                 ‐          BOOK         $                                                  ‐
20,000 Gallon Fuel Tank                           $                 ‐          BOOK         $                                                  ‐
20,000 gallon containment wall                    $                 ‐          BOOK         $                                                  ‐
S45D Genie Boom                                   $                 ‐          BOOK         $                                                  ‐
2 Heil 4‐Ton Heat Pumps                           $                 ‐          BOOK         $                                                  ‐
D11R DOZER                                        $                 ‐          BOOK         $                                                  ‐
REBUILD D11R DOZER EQUIP# 642                     $                 ‐          BOOK         $                                                  ‐
REPLACE ENGINE EQUIP # 642                        $                 ‐          BOOK         $                                                  ‐

                     TOTAL                        $           19,205.10                     $                                            19,205.10




                                                                     Page 1 of 1
           Case
Fill in this       19-51210-grs
             information                   Doc
                         to identify the case:          20      Filed 08/01/19 Entered 08/01/19 20:47:17                              Desc Main
                                                               Document      Page 52 of 64
Debtor        Apex Energy, Inc.


United States Bankruptcy Court for the: Eastern District of Kentucky


Case number          19-51210
 (if known)
                                                                                                                                        ¨ Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:         Income

  1. Gross revenue from business
      þ None

  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
     from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
      þ None


 Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

  3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers¾including expense reimbursements¾to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted
     on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
      ¨ None
          SEE ATTACHED EXHIBIT 3

  4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do
     not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
     general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
     the debtor. 11 U.S.C. § 101(31).
      þ None

  5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
      þ None

  6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
     account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
     debtor owed a debt.
      þ None


 Part 3:         Legal Actions or Assignments

  7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
     involved in any capacity-within 1 year before filing this case.
      ¨ None




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 1 of 9
Debtor     Case    19-51210-grs
           Apex Energy, Inc.               Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                           Case number (if known)  20:47:17
                                                                                                  19-51210                       Desc Main
           (Name)                                       Document      Page 53 of 64
           Case title                              Nature of case                       Court or agency’s name and address          Status of case

           BERKELEY ENERGY                         SUBLEASE COMPLAINT                   PIKE CIRCUIT COURT DIVISION II              þ Pending
           CORPORATION V. APEX ENERGY,                                                                                              ¨ On appeal
           INC., CLINTWOOD ELKHORN                                                                                                  ¨ Concluded
           MINING LLCAND J. MARK
           CAMPBELL
           Case number
           18-CI-01417



           CORBIN MINING LLC V. APEX               CONTRACT DISPUTE                     PIKE CIRCUIT COURT DIVISION NO.             þ Pending
           ENERGY, INC. AND CAMBRIAN                                                                                                ¨ On appeal
           COAL LLC                                                                                                                 ¨ Concluded
           Case number



           DEUTSCHE BANK TRUST                     FORECLOSURE ACTION                   LAWRENCE CIRCUIT COURT                      þ Pending
           COMPANY AMERICAS V. R &J                                                                                                 ¨ On appeal
           DEVELOPMENT COMPANY, LLC,                                                                                                ¨ Concluded
           TRIPLE A RESOURCES, INC., APEX
           ENERGY, INC., ET AL
           Case number
           19-CI00004



           REGINA MULLINS, INDIVIDUALLY            ALLEGED NEGLIGENCE IN                PIKE CIRCUIT COURT DIVISION II              þ Pending
           AND AS ADMINISTRATRIX OF THE            DEATH OF EMPLOYEE                                                                ¨ On appeal
           ESTATE OF ROY MULLINGS, JR. V.                                                                                           ¨ Concluded
           APEX ENERGY, INC.
           Case number
           16-CI-504



 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     þ None


 Part 4:     Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
    value of the gifts to that recipient is less than $1,000
     þ None


 Part 5:     Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
     þ None


 Part 6:     Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
     filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
     bankruptcy relief, or filing a bankruptcy case.
     þ None

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
     case to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.
     þ None



Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 2 of 9
Debtor      Case    19-51210-grs
            Apex Energy, Inc.                Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                             Case number (if known)  20:47:17
                                                                                                    19-51210                         Desc Main
            (Name)                                        Document      Page 54 of 64
 13. Transfers not already listed on this statement
     List any transfers of money or other property¾by sale, trade, or any other means¾made by the debtor or a person acting on behalf of the
     debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
     financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
     þ None


 Part 7:      Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     þ Does not apply


 Part 8:      Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     ¾ diagnosing or treating injury, deformity, or disease, or
     ¾ providing any surgical, psychiatric, drug treatment, or obstetric care?
     þ No. Go to Part 9.


 Part 9:      Personal Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?
     ¨ No.
     þ Yes. State the nature of the information collected and retained.           NAME, ADDRESS, DATE OF BIRTH, GENDER, SOCIAL SECURITY
                                                                                  NUMBER, ETHNICITY
                Does the debtor have a privacy policy about that information?
                ¨ No
                þ Yes

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?
     þ No. Go to Part 10.
     ¨ Yes. Does the debtor serve as plan administrator?
                ¨ No. Go to Part 10.
                þ Yes. Fill in below:

                     Name of plan                                                                          Employer identification number of the plan

                     EXECUTIVE DEFERRED COMPENSATION PLAN                                                  XX-XXXXXXX

                     Has the plan been terminated?
                     ¨ No
                     þ Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
     houses, cooperatives, associations, and other financial institutions.
     þ None

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing
     this case.
     þ None

 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building
     in which the debtor does business.
     þ None


Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 3 of 9
Debtor      Case    19-51210-grs
            Apex Energy, Inc.              Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                           Case number (if known)  20:47:17
                                                                                                  19-51210                       Desc Main
            (Name)                                      Document      Page 55 of 64
 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.
    þ None


 Part 12:     Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
 n Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
    regardless of the medium affected (air, land, water, or any other medium).
 n Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the
    debtor formerly owned, operated, or utilized.
 n Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant,
    contaminant, or a similarly harmful substance.
 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
     þ No
     ¨ Yes. Provide details below.

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?
     ¨ No
     þ Yes. Provide details below.

            Site name and address                  Governmental unit name and address          Environmental law, if known          Date of notice

            BILL ALLEN BRANCH                      KENTUCKY DEPARTMENT FOR                                                          05/17/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            BILL ALLEN BRANCH                      KENTUCKY DEPARTMENT FOR                                                          08/28/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            BILL ALLEN BRANCH                      KENTUCKY DEPARTMENT FOR                                                          06/12/2018
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            BILL ALLEN BRANCH                      KENTUCKY DEPARTMENT FOR                                                          08/27/2018
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            BILL ALLEN BRANCH                      KENTUCKY DEPARTMENT FOR                                                          02/06/2019
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            BILL ALLEN BRANCH                      KENTUCKY DEPARTMENT FOR                                                          03/22/2019
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            CHISOLM SOUTH                          KENTUCKY DEPARTMENT FOR                                                          06/16/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            CHISOLM SOUTH                          KENTUCKY DEPARTMENT FOR                                                          06/21/2018
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            CHISOLM SOUTH                          KENTUCKY DEPARTMENT FOR                                                          10/25/2018
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 4 of 9
Debtor   Case    19-51210-grs
         Apex Energy, Inc.            Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                     Case number (if known)  20:47:17
                                                                                            19-51210                Desc Main
          (Name)                                  Document      Page 56 of 64
          Site name and address               Governmental unit name and address      Environmental law, if known    Date of notice

          CHISOLM SOUTH                       KENTUCKY DEPARTMENT FOR                                                03/22/2019
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          COW FORK                            KENTUCKY DEPARTMENT FOR                                                12/22/2016
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST / SECOND FORK                 KENTUCKY DEPARTMENT FOR                                                08/09/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST / SECOND FORK                 KENTUCKY DEPARTMENT FOR                                                08/09/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST / SECOND FORK                 KENTUCKY DEPARTMENT FOR                                                01/14/2019
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST / SECOND FORK                 KENTUCKY DEPARTMENT FOR                                                02/04/2019
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST / SECOND FORK                 KENTUCKY DEPARTMENT FOR                                                03/18/2019
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST FORK                          KENTUCKY DEPARTMENT FOR                                                10/27/2014
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST FORK                          KENTUCKY DEPARTMENT FOR                                                02/13/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          FIRST FORK                          KENTUCKY DEPARTMENT FOR                                                08/17/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          GRASSY FORK                         KENTUCKY DEPARTMENT FOR                                                09/24/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          GRASSY FORK                         KENTUCKY DEPARTMENT FOR                                                01/10/2019
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          HEAD OF LONG FORK                   KENTUCKY DEPARTMENT FOR                                                08/23/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          HUNTS FORK                          KENTUCKY DEPARTMENT FOR                                                12/13/2017
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          HUNTS FORK                          KENTUCKY DEPARTMENT FOR                                                08/17/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          LONG FORK OF JOHNS CR.              KENTUCKY DEPARTMENT FOR                                                09/12/2018
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601
          LONG FORK OF JOHNS CR.              KENTUCKY DEPARTMENT FOR                                                01/01/2019
                                              NATURAL RESOURCES
                                              300 SOWER BLVD
                                              FRANKFORT, KY 40601



Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            Page 5 of 9
Debtor      Case    19-51210-grs
            Apex Energy, Inc.             Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  20:47:17
                                                                                                 19-51210                      Desc Main
            (Name)                                     Document      Page 57 of 64
            Site name and address                  Governmental unit name and address         Environmental law, if known         Date of notice

            LONG FORK OF JOHNS CR.                 KENTUCKY DEPARTMENT FOR                                                        01/01/2019
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            LONG FORK OF JOHNS CR.                 KENTUCKY DEPARTMENT FOR                                                        02/13/2019
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            LONG FORK OF JOHNS CR.                 KENTUCKY DEPARTMENT FOR                                                        02/20/2019
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            MERRY BRANCH                           KENTUCKY DEPARTMENT FOR                                                        09/12/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            MOTLEY                                 KENTUCKY DEPARTMENT FOR                                                        04/03/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            PINEY BRANCH                           VIRGINIA DEPARTMENT OF MINES,                                                  06/21/2018
                                                   MINERALS AND ENERGY
                                                   3405 MOUNTAIN EMPIRE RD
                                                   BIG STONE GAP, VA 24219
            PINEY BRANCH                           VIRGINIA DEPARTMENT OF MINES,                                                  03/12/2019
                                                   MINERALS AND ENERGY
                                                   3405 MOUNTAIN EMPIRE RD
                                                   BIG STONE GAP, VA 24219
            SECOND FORK                            KENTUCKY DEPARTMENT FOR                                                        06/12/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            SECOND FORK                            KENTUCKY DEPARTMENT FOR                                                        09/15/2017
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
            SECOND FORK                            KENTUCKY DEPARTMENT FOR                                                        06/07/2018
                                                   NATURAL RESOURCES
                                                   300 SOWER BLVD
                                                   FRANKFORT, KY 40601
         SEE GLOBAL NOTES FOR MORE INFORMATION

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     þ No
     ¨ Yes. Provide details below.


 Part 13:     Details About the Debtor’s Business or Connections to Any Business

 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.
     þ None

 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              ¨ None

                Name and address                                                                   Dates of service

                JENNIFER HURT                                                                      From 9/21/2015      To PRESENT
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513
                MARK TEAGUE                                                                        From 9/21/2015      To PRESENT
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 6 of 9
Debtor      Case    19-51210-grs
            Apex Energy, Inc.                 Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  20:47:17
                                                                                                     19-51210                         Desc Main
            (Name)                                         Document      Page 58 of 64
     26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
              statement within 2 years before filing this case.
              ¨ None

                Name and address                                                                        Dates of service

                DEAN DORTON ALLEN & FORD                                                                From 2005                To 2018
                106 W VINE ST
                LEXINGTON, KY 40507
                G S GABBARD, CPA, PSC                                                                   From 2001                To 2018
                3264 LOCHNESS DRIVE, SUITE 2
                LEXINGTON, KY 40517
                HARRIS, AKERS & ASSOCIATES                                                              From 2000                To PRESENT
                1144 SOUTH MAYO TRAIL, SUITE 201
                PIKEVILLE, KY 41501

     26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
              ¨ None

                Name and address                                                                        If any books of account and records are
                                                                                                        unavailable, explain why
                JENNIFER HURT, CONTROLLER
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513
                MARK TEAGUE, CFO
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513

     26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
              statement within 2 years before filing this case.
              þ None

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     þ None

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
     ¨ None

            Name                                 Address                                            Position and nature of any        % of interest, if any
                                                                                                    interest
            CAMBRIAN COAL LLC                    15888 FERRELLS CREEK ROAD                           PARENT                           100%
                                                 BELCHER, KY 41513
            J. MARK CAMPBELL                     15888 FERRELLS CREEK ROAD                           DIRECTOR, PRESIDENT              N/A
                                                 BELCHER, KY 41513                                   AND SECRETARY
            MARK TEAGUE                          15888 FERRELLS CREEK ROAD                           CHIEF FINANCIAL OFFICER          N/A
                                                 BELCHER, KY 41513

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     ¨ None

            Name                               Address                                       Position and nature of     Period during which position or
                                                                                             any interest               interest was held
            JAMES H. BOOTH                     P.O. BOX 1387                                 DIRECTOR                   From 7/26/2000 To 6/4/2019
                                               INEZ, KY 41224
            JAMES H. BOOTH                     P.O. BOX 1387                                 CHIEF EXECUTIVE            From 9/23/2015 To 6/4/2019
                                               INEZ, KY 41224                                OFFICER
            TED MCGINNIS                       P.O. BOX 1417                                 DIRECTOR/VICE              From 7/26/2000 To 6/4/2019
                                               INEZ, KY 41224                                PRESIDENT
            TED MCGINNIS                       P.O. BOX 1417                                 SECRETARY                  From 9/23/2015 To 6/4/2019
                                               INEZ, KY 41224

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     þ None



Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 7 of 9
Debtor   Case    19-51210-grs
         Apex Energy, Inc.                 Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  20:47:17
                                                                                                19-51210                   Desc Main
          (Name)                                      Document      Page 59 of 64
 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ¨ None

          Name of the parent corporation                                                 Employer identification number of the parent
                                                                                         corporation.

          CAMBRIAN COAL CORPORATION                                                      XX-XXXXXXX

          CAMBRIAN HOLDING COMPANY, INC.                                                 XX-XXXXXXX

 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     þ None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 8 of 9
Debtor       Case    19-51210-grs
             Apex Energy, Inc.                     Doc 20          Filed 08/01/19 Entered    08/01/19
                                                                                     Case number (if known)  20:47:17
                                                                                                            19-51210             Desc Main
             (Name)                                               Document      Page 60 of 64
 Part 14: Signature and Declaration

         WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
         by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.

         I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
         information is true and correct.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on 8/1/2019.




         û     /s/ J. Mark Campbell                                                   J. Mark Campbell
            Signature of individual signing on behalf of the debtor                   Printed Name

              President
              Position or relationship to debtor




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         ¨ No
         þ Yes




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 9 of 9
Case 19-51210-grs           Doc 20    Filed 08/01/19 Entered 08/01/19 20:47:17                       Desc Main
                                     Document      Page 61 of 64
                                 Statement of Financial Affairs - Exhibit 3
                                       Apex Energy, Inc. 19-51210




                                           Check          Check                Check
Claimant                                  Number          Date                Amount       Reasons for Payment

COMMUNITY TRUST BANK                     00041421        03/31/2019       $189,000.00      CHECK / WIRE / OTHER
ATTN JEAN R HALE PRESIDENT CEO                                                             FORM OF PAYMENT
346 N MAYO DRIVE                         00041425        03/31/2019       $203,000.00      CHECK / WIRE / OTHER
PIKEVILLE, KY 41501                                                                        FORM OF PAYMENT
                                         00041433        04/30/2019       $192,000.00      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041434        04/30/2019       $179,000.00      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041444        05/31/2019       $183,000.00      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041454        05/31/2019       $162,000.00      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                                                         $1,108,000.00

IRS                                      00041429        04/30/2019            $4,004.51   CHECK / WIRE / OTHER
1111 CONSTITUTION AVE NW                                                                   FORM OF PAYMENT
WASHINGTON, DC 20224-0001                00041435        04/30/2019           $10,054.74   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041441        05/31/2019            $4,649.72   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                                                              $18,708.97

MERITAIN HEALTH                          00041418        03/31/2019           $66,020.64   CHECK / WIRE / OTHER
PO BOX 223881                                                                              FORM OF PAYMENT
PITTSBURGH, PA 15250                     00041419        03/31/2019            $2,484.51   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041426        03/31/2019       $143,235.53      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041431        04/30/2019           $25,612.08   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041439        04/30/2019       $341,661.06      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041440        05/31/2019           $64,187.25   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041446        05/31/2019       $563,602.62      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041447        05/31/2019       $108,536.12      CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041455        05/31/2019           $85,705.81   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041456        05/31/2019            $1,194.05   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041457        05/31/2019            $9,278.87   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                         00041458        05/31/2019            $4,133.85   CHECK / WIRE / OTHER
                                                                                           FORM OF PAYMENT
                                                                         $1,415,652.39




                                                                                                         Page 1 of 2
Case 19-51210-grs      Doc 20     Filed 08/01/19 Entered 08/01/19 20:47:17                       Desc Main
                                 Document      Page 62 of 64
                             Statement of Financial Affairs - Exhibit 3
                                   Apex Energy, Inc. 19-51210




                                       Check          Check                Check
Claimant                              Number          Date                Amount       Reasons for Payment

PRUDENTIAL RETIREMENT                00041422        03/31/2019           $33,050.38   CHECK / WIRE / OTHER
THE PRUDENTIAL INSURANCE COMPA                                                         FORM OF PAYMENT
30 SCRANTON OFFICE PARK              00041423        03/31/2019           $57,249.04   CHECK / WIRE / OTHER
SCRANTON, PA 18507-1789                                                                FORM OF PAYMENT
                                     00041424        03/31/2019           $31,153.15   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                     00041427        04/30/2019           $53,715.38   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                     00041428        04/30/2019           $32,057.47   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                     00041430        04/30/2019           $54,606.11   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                     00041436        04/30/2019           $31,546.48   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                     00041437        04/30/2019           $50,828.33   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                     00041438        04/30/2019           $30,849.89   CHECK / WIRE / OTHER
                                                                                       FORM OF PAYMENT
                                                                      $375,056.23

TREASURER, KY UNEMPLOYMENT           00041442        05/31/2019           $25,186.01   CHECK / WIRE / OTHER
INSURANCE FUND                                                                         FORM OF PAYMENT
PO BOX 2003
                                                                          $25,186.01
FRANKFORT, KY 40602-2003

 Grand Total: 5                                                     $2,942,603.60




                                                                                                     Page 2 of 2
 Case 19-51210-grs                     Doc 20           Filed 08/01/19 Entered 08/01/19 20:47:17                                           Desc Main
                                                       Document      Page 63 of 64
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                        _______________
                                            Eastern     District Of _______________
                                                                        Kentucky


In re

Apex Energy, Inc.                                                                               Case No. 19-51210             _________

Debtor                                                                                                   11
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                               Hourly rate for services rendered

                                                                                                            See declaration in Case No. 19-51200
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                     Docket No. 156
                                                                                                                               N/A
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

            X Debtor                                 Other (specify)

3.   The source of compensation to be paid to me is:

            X Debtor                                 Other (specify)

4.         X I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
 Case 19-51210-grs               Doc 20       Filed 08/01/19 Entered 08/01/19 20:47:17                              Desc Main
                                             Document      Page 64 of 64
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]
          All chapter 11 services as described in Docket No. 156 in Case No. 19-51200.




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

           8/1/2019
           ______________________               /s/ Patricia K. Burgess
           Date                                      Signature of Attorney

                                                Frost Brown Todd LLC
                                                   Name of law firm
